WEIS, Circuit Judge,
dissenting.
The majority opinion is a persuasive and compelling explanation of why the remedy provided by the Education of the Handicapped Act is the exclusive means for reviewing a final administrative decision. I agree completely with the majority’s position that “the judicial review provided by § 1415(e)(2) is an exclusive remedy that can neither be supplemented nor replaced by an action under 42 U.S.C. § 1983.”
Having arrived at the correct conclusion, however, the majority finds it inapplicable here because the school district’s Committee on the Handicapped never acted upon the plaintiff’s request for evaluation of her son. The school district’s inactivity is assumed to have been caused by the improper action of Mr. Rowlind who, by checking the wrong box on the request form, incorrectly signified that plaintiff withheld permission to have the school district evaluate her child. This conduct was allegedly “carried out pursuant to an unlawful policy of the [school district] to refuse to provide .. . special education to handicapped children.” By these actions, the majority reasons, the child was “deprived of the safeguards guaranteed by § 1415” and plaintiff is therefore entitled to relief under section 1983.
I do not agree that there has been a deprivation in this case such as to justify the application of section 1983. No action taken by Rowlind nor any school district policy identified by plaintiff prevented her use of the administrative procedures set forth in section 1415. I therefore dissent from the decision to permit application of section 1983 in this case.
*150It does not follow that because the plaintiff’s request for an evaluation was improperly denied, she was deprived of her means of relief under the Act. The statute provides an express procedure to remedy wrongful actions of a school district or its employees, namely, the filing of an administrative complaint that triggers the right to a hearing.
The plaintiff had a right under section 1415(b)(1)(E) to present a complaint “with respect to any matter relating to the ... evaluation ... of the child, or the provision of a free appropriate public education to such child.” After a complaint is filed, a parent is entitled to “an impartial due process hearing.” 20 U.S.C. § 1415(b)(2). An administrative appeal may be taken from an adverse decision if the original hearing is “conducted by a local educational agency or an intermediate educational unit.” Id. § 1415(c). Judicial review is available following completion of the administrative process. Id. § 1415(e).
Plaintiff failed to invoke any of these procedures. She chose instead to file an action under section 1983 seeking, not educational benefits, but money damages on the ground that defendants “failed to comply with the provisions of the [A]ct in that they ... failed to provide [the child] with the special education he is entitled to.”
In Transamerica Mortgage Advisors, Inc. v. Lewis, 444 U.S. 11, 19, 100 S.Ct. 242, 247, 62 L.Ed.2d 146 (1979), the Supreme Court cautioned that “where a statute expressly provides a particular remedy or remedies, a court must be chary of reading others into it.” The point was made more emphatically in Middlesex County Sewerage Authority v. National Sea Clammers Association, 453 U.S. 1, 20, 101 S.Ct. 2615, 2626, 69 L.Ed.2d 435 (1981), where the Court adopted language first used in Justice Stewart’s dissent in Chapman v. Houston Welfare Rights Organization, 441 U.S. 600, 673 n. 2, 99 S.Ct. 1905, 1909 n. 2, 60 L.Ed.2d 508 (1979). “[W]hen ‘a state official is alleged to have violated a federal statute which provides its own comprehensive enforcement scheme, the requirements of that enforcement procedure may not be bypassed by bringing suit directly under § 1983.’ ” See also Bush v. Lucas,-U.S.-, 103 S.Ct. 2404, 76 L.Ed.2d 648 (1983); Guardians Association v. Civil Service Commission of New York, - U.S. -,-n. 3, 103 S.Ct. 3221, 3223 n. 3, 77 L.Ed.2d 866 (1983) (Powell, J., concurring).
As the majority concedes, the statute in this case provides the type of comprehensive enforcement scheme that precludes an action under section 1983. Instead of seeking relief through the process established by section 1415, however, plaintiff moved from the school district five months after the encounter with Rowlind and brought suit a year later. The failure to use the procedures explicitly provided by statute to remedy actions by school authorities should preclude plaintiff from now obtaining relief under section 1983.
Even if defendants delayed plaintiff from proceeding through the administrative process, that would not justify bypassing these procedures altogether. The proper course in such an event would be to seek judicial intervention to expedite an agency determination. See Ezratty v. Puerto Rico, 648 F.2d 770, 777 & n. 11 (1st Cir.1981) (citing Campochiaro v. Califano, No. H-78-64 (D.Conn. May 18, 1978)); see also Stacey G. v. Pasadena Independent School District, 695 F.2d 949, 952, 955 n. 5 (5th Cir.1983). In these circumstances, the district court would have the authority, pursuant to federal question jurisdiction, 28 U.S.C. § 1331, to exercise its equitable powers and direct compliance with the statutory provisions. See Smith v. Lehman, 689 F.2d 342, 345 (2d Cir.1982), cert. denied,-U.S. -, 103 S.Ct. 820, 74 L.Ed.2d 1018 (1983) (federal question jurisdiction to hear claim that Constitution requires hearing before job dismissal); Ellis v. Blum, 643 F.2d 68, 76 (2d Cir.1982) (federal question jurisdiction to compel state compliance with benefit termination provisions of Social Security Act).
In Hymes v. Harnett County Board of Education, 664 F.2d 410 (4th Cir.1981), the Court of Appeals for the Fourth Circuit reasoned that because the Education of the Handicapped Act provided no specific judi*151cial relief for violation of the section 1415(e)(3) status quo requirement, section 1983 could be used to enforce that provision pending exhaustion of administrative remedies. Once defendant complied with section 1415(e)(3), the hearings mandated by the Act were assured, and the court viewed further relief under section 1983 as “superfluous.” “Thereafter ... a proceeding under § 1983 served no useful purpose and should be ignored.” Id. at 413.
I am not persuaded that the lacuna in the enforcement scheme of the Act, which the Hymes court believed to exist and used to support its limited application of section 1983, is present in the case at hand. Here, section 1983 is entirely “superfluous.” The way to enforce compliance with the hearing procedures of the statute and thus effectuate congressional intent is by the use of the court’s traditional equity powers. See Smith v. Lehman, supra; Ellis v. Blum, supra.
The plaintiff’s complaint suggests, however, that resort to the administrative process would be futile in this case because the “Commissioner of Education ... is not authorized to award compensatory and punitive damages.” On this point, the district court further observed that “having left the school district, the plaintiffs have no administrative remedies to exhaust.”
I would add, however, that the complaint states that the child is presently receiving appropriate special education services. Thus the assertion of futility cannot be applied to a claim for current or prospective relief because the child’s educational needs are presently satisfied. As for the monetary claim, it follows that if the statute provides the exclusive means of relief and the damages sought by plaintiff are not available under the Act, then the inability of the administrative process to award such damages cannot justify its bypass.
In Anderson v. Thompson, 658 F.2d 1205, 1209-1214 (7th Cir.1981), the Court of Appeals for the Seventh Circuit pointed out that a compensatory damage remedy is inconsistent with the goals of the statute. Educational programs for the handicapped would suffer if school officials, out of fear of monetary liability for incorrect placements, hesitated to implement innovative reforms. Id. at 1213. To these concerns I add my belief that Congress did not intend that funds appropriated to educate the handicapped be diverted to pay tort damages and attorneys’ fees such as are sought in this case. See also Mountain View-Los Altos Union School District v. Sharon B.H., 709 F.2d 28 (9th Cir.1983) (following Anderson); Miener v. Missouri, 673 F.2d 969, 979-80 (8th Cir.), cert. denied, - U.S. -, 103 S.Ct. 230, 74 L.Ed.2d 182 (1982) (damage remedy “not generally intended”).
The court in Anderson recognized, however, that reimbursement to parents for their expenses in obtaining services might be available in certain exceptional circumstances. Thus, where the child’s health is in danger or the school district acts in bad faith, parents could recoup the cost of obtaining services that should have been provided by the school system. 658 F.2d at 1213-14 & n. 12; see also Zvi D. v. Ambach, 694 F.2d 904, 908 n. 8 (2d Cir.1982) (reserving question on general and reimbursement damages); Hyatt, “Litigating the Rights of Handicapped Children to an Appropriate Education: Procedures and Remedies,” 29 UCLA L.REV. 1, 43-51 (1981) (advocating limited damage awards).
Plaintiff in this case, however, has not presented any claim for “reimbursement” type damages. The compensatory damages sought in the complaint are confined to the mother’s “emotional distress and anguish” and for the harm incurred because the “plaintiff’s infant has been impeded in acquiring” necessary training. Punitive damages are sought for the “false and malicious conduct” of Rowlind. Thus, even under the rationale of Anderson, the damages sought by plaintiff are not available under the Act.1
In essence then, we are led back to the majority’s determination that Congress did *152not intend to have section 1988 supplement or replace the remedial plan of the Education of the Handicapped Act. Under the majority’s view, section 1983 may not be used to collect compensatory damages following exhaustion of the administrative process. It follows inescapably, I believe, that if the damages sought here are not recoverable through or after completion of the administrative route, they should not be available under section 1983 when the administrative process is bypassed. See McGovern v. Sullins, 676 F.2d 98 (4th Cir. 1982); see also Anderson v. Thompson, 658 F.2d at 1214-17 (because the EHA does not contain a damage remedy, section 1415 “cannot be given ‘unimpaired effectiveness’ if a section 1983 action is available”). Holding otherwise would allow parties to make themselves eligible for damages simply by failing to resort to their administrative remedies, as plaintiff did here. Such evasion of congressional aims cannot be permitted.
In sum, I would find that plaintiff should have availed herself of the remedies provided by section 1415 either by filing an administrative complaint or by seeking court intervention requiring the school district to proceed with administrative hearings. The defendants’ action or inaction did not bar access to those means of redress, and the procedures would not have been futile given the relief contemplated by the Act. Plaintiff chose instead to spurn those avenues and move out of the district. She should not now be allowed to pursue a section 1983 action when she avoided the comprehensive provisions of section 1415.
I have confined myself solely to the question of damages under the Education of the Handicapped Act. As the majority indicates, plaintiff has asked for relief on other grounds, but I do not discuss them here because I read the district court’s recitation of the questions certified as confined to the Education of the Handicapped Act. I therefore do not address the question whether the allegations of misconduct by Rowlind state a cause of action under section 1983 for violation of the fourteenth amendment separate and apart from an action under the Education of the Handicapped Act.
It is unfortunate that this case reaches us in a posture where the question of law to be addressed is not as sharply defined as it would have been had the facts been developed more definitively in the district court. In view of the overlapping claims and the vague nature of the plaintiff’s complaint, I harbor substantial doubt about the desirability of entertaining a section 1292(b) appeal in this case.

. The Senate Committee report gives strong indication that reimbursement damages should also be considered in the administrative process. “If a parent contends that he or she has been forced, at that parent’s own expense, to seek private schooling for the child because an *152appropriate program does not exist within the local educational agency responsible for the child’s education and the local agency disagrees, that disagreement and the question of who remains financially responsible is a matter to which the due process procedures established under section [1415] applies.” S.Rep. No. 168, 94th Cong., 1st Sess. 32 (1975), reprinted in 1975 U.S.Code Cong. & Ad.News 1425, 1456. See also Zvi D. v. Ambach, 694 F.2d at 907.